WHEELER, District Judge.
The tariff act of 1897 lays a duty (paragraph 245, 30 Stat. 170 [U. S. Comp. St. 1901, p. 1649]) on “albumen, egg or blood,” and puts on the free list (paragraph 468, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1679]) “albumen not specially provided for.” The assistant appraiser reported that the importation in question “assimilates to albumen of egg.” It was classified as egg albumen. The importer protested “that the said merchandise is free of duty, under paragraph 468 as albumen, N. S. P. F.” The board of general appraisers found “that the merchandise is not albumen,” and overruled the protest accordingly.
Evidence has been taken under order of this court. It seems to show well enough that this article is in common speech an albumen, of which there are many kinds, although not an albumen in the technical language of chemists. It is, therefore, an albumen not specially provided for, under paragraph 468. Lutz v. Magone, 153 U. S. 105, 14 Sup. Ct. 777, 38 L. Ed. 651. Upon this evidence the decision of the board seems to confine albumen too narrowly.
Decision reversed.